ITEMID: 001-5303
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: MITTERMAIER v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Wilhelmina Thomassen
TEXT: The applicant is a Swedish national, born in 1930 and living in Sundbyberg.
A.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant rents a flat in Sundbyberg. The lease contains a “negotiation clause” (förhandlingsklausul), according to which the rent is fixed following negotiations between the landlord and the local tenants’ union (hyresgästföreningen).
On 30 January 1991 the applicant applied, under the 1978 Rent Bargaining Act (hyresförhandlingslagen), at the Regional Rent Tribunal (hyresnämnden) in Stockholm for a rent review concerning the rent for 1991 agreed between his landlord (a company) and the local tenants’ union. The applicant claimed that the agreement was based on erroneous information and that, as a consequence, his rent was excessive and should be adjusted.
Preparatory meetings were held on 5 December 1991 and on 21 May and 18 June 1992.
On 7 September 1992 a hearing was held before the Regional Rent Tribunal. On 12 October 1992 an on-site investigation and a further hearing was held. On 12 November 1992 a final hearing was held.
On 30 November 1992 the Regional Rent Tribunal rejected the application for a rent review. On 10 December 1992 the applicant lodged an appeal against the decision. However, on 9 August 1993 the Rent and Tenancy Court of Appeal (Bostadsdomstolen) rejected the appeal. The court’s decision was not open to further appeal.
In the meantime, on 28 January 1993, the applicant had instituted proceedings before the District Court (tingsrätten) of Solna against his landlord, claiming that the negotiated agreement fixing the rent for 1991 for his flat in Sundbyberg should be declared null and void, or modified, in accordance with certain provisions of the Contracts Act (avtalslagen). Furthermore, he claimed damages to compensate him for the work he had undertaken in order to obtain information about the negotiated agreement. Some parts of the summons application were left unspecified.
On 29 January 1993 the District Court requested the applicant to complete the summons application. He submitted the requested information on 2 February 1993. He then also applied for and was granted legal aid. On 3 February 1993 the court requested the landlord to submit observations within 14 days.
On 8 February 1993 the applicant submitted further information regarding his legal aid. On 9 February 1993 the court made a decision regarding the applicant’s fee for legal aid. On 19 February 1993 the applicant appealed against this decision to the Svea Court of Appeal (Svea hovrätt) and claimed compensation for the work he had undertaken due to the decision.
On 19 February 1993 the landlord submitted observations to the applicant’s summons application, which on 22 February 1993 were communicated to the applicant for his observations before 11 March 1993. On 1 March 1993 the applicant requested, and was granted, an extension of this time-limit to 30 March 1993. On 12 March 1993 the landlord submitted further observations and requested to be compensated for its litigation costs. The observations were submitted to the applicant for his opinion no later than 30 March 1993.
On 24 March 1993 the Court of Appeal reduced the applicant’s maximum amount of legal aid and rejected his claim for compensation.
On 30 March 1993 counsel for the applicant appeared before the District Court and requested to be appointed as the applicant’s official legal aid counsel. The applicant further clarified his claim under the Contracts Act. On 31 March 1993 the request to have legal aid counsel appointed was granted by the District Court.
On 1 April 1993 the applicant submitted further grounds for his claim under the Contracts Act and his counsel requested to be compensated for litigation costs under the 1972 Legal Aid Act (rättshjälpslagen). The request was returned for supplementary information. This information was submitted on 5 April 1993.
On 6 April 1993 the District Court dismissed, as a whole, the action instituted by the applicant, finding that the proceedings before the Rent and Tenancy Court of Appeal (cf. above) constituted litis pendens. The court also ordered the applicant to pay the landlord’s litigation costs.
On 22 April 1993 the applicant appealed against the decision to the Svea Court of Appeal. On 3 June 1993 counsel for the applicant submitted further observations. On 9 June 1993 the applicant himself submitted observations in addition to those submitted on 3 June 1993.
On 7 June 1994 the Svea Court of Appeal quashed the District Court’s decision of 6 April 1993 and referred the case back to the latter for a re-examination. On 21 June 1994, noting that the Court of Appeal had not dealt with the question of litigation costs, the applicant lodged an appeal with the Supreme Court (Högsta domstolen).
On 6 December 1994 the Supreme Court granted leave to appeal and having obtained the parties’ observations it decided, on 1 June 1995, to modify the decision of the Court of Appeal and quash the District Court’s decision of 6 April 1993 as regards litigation costs. The case was accordingly referred back to the latter court for a re-examination in that respect as well.
On 12 June 1995 the District Court accordingly requested the landlord to submit observations. On 20 June 1995 the applicant requested to have his officially appointed legal aid counsel replaced. The request was communicated to counsel for an opinion no later than 30 June 1995.
On 21 June 1995 the landlord submitted observations and requested that the case be dismissed.
On 28 June 1995 the applicant informed the court that due to holidays, he would not be available until 1 August 1995. Furthermore, he requested the court to dismiss counsel for the landlord, on grounds of incompetence. On the same day counsel for the applicant submitted observations supporting the request that he himself be relieved from his duties as requested by the applicant.
On 30 June 1995 the applicant was requested to inform the court, no later than 15 August 1995, of the name of the person he wanted as new counsel. On 3 August 1995 the applicant replied that he would accept the choice of legal aid counsel made by the court. The court then made a proposal to him in that respect.
On 28 August 1995 the applicant requested the District Court to examine 1) whether the landlord’s counsel was unsuitable to serve as such before the court; 2) the question of litigation costs related to the first set of proceedings before the Svea Court of Appeal and the Supreme Court; and 3) whether the judge that handled the first case before the District Court had correctly evaluated the evidence in that case.
On 29 August 1995 the District Court decided on the issues raised by the applicant the day before. The court rejected his complaints against counsel for the landlord. Furthermore, the court noted that it was not within its competence to examine how an individual judge had evaluated evidence. Finally, the court noted that it was not possible to examine the question of litigation costs in the superior courts at that stage of the proceedings since the issue was to be decided in connection with the determination of the case.
On 6 September 1995 the applicant lodged an appeal against the decision concerning the request for dismissal of counsel for the landlord. The District Court decided to stay the handling of the case in its principal issue, pending the outcome of the appeal. On 29 September 1995 the Svea Court of Appeal rejected the appeal. On 9 October 1995 the applicant appealed against this decision. On 9 November 1995 the Supreme Court refused leave to appeal.
On 14 November 1995 the applicant applied to the Supreme Court for a re-opening of the case concerning the request for dismissal of counsel for the landlord.
On 22 November 1995 he requested to have a particular lawyer appointed as his new legal aid counsel. On 23 November 1995 the District Court granted his request to have his officially appointed legal aid counsel replaced by new counsel. On 6 December 1995 the applicant’s new counsel submitted documents stating, inter alia, claims and legal grounds. The landlord was requested to submit observations in reply before 20 December 1995. On 18 December 1995 the landlord, represented by new counsel, requested an extension of the time-limit until 29 January 1996. The request was granted.
On 22 January 1996 the Supreme Court rejected the applicant’s request for a reopening of the case concerning the dismissal of counsel for the landlord.
On 26 January 1996 the landlord’s counsel requested, and was granted, a further extension of the time-limit until 16 February 1996. In its decision the District Court notified the landlord that further extensions could not be expected. On 16 February 1996 the landlord submitted observations. On 21 February 1996 the parties were summoned to a preparatory meeting scheduled for 26 March 1996.
On 25 March 1996 the applicant submitted further observations, which were immediately communicated to the landlord. On 26 March 1996 the preparatory meeting took place. The applicant requested that the landlord be ordered to produce certain documents.
On 3 May 1996 the court granted the applicant’s request and decided that the landlord should produce certain documents by 23 May 1996. On 13 May 1996 the landlord appealed against the decision. On the following day the District Court decided to stay the handling of the case pending the outcome of the appeal. On 24 June 1996 the Court of Appeal rejected the appeal and extended the time-limit for the production of the documents until 22 July 1996.
On 15 July 1996 the landlord produced the documents which were communicated to the applicant. On 30 August 1996 the applicant requested that the landlord be ordered to produce further documents on penalty of a fine (vitesföreläggande).
On 19 September 1996 the District Court rejected the applicant’s request and ordered him, inter alia, to submit his final statement of evidence no later than 3 October 1996. On 20 September 1996 the applicant appealed against the decision. On 23 September 1996 the District Court informed him that an appeal against the decision could not be made separately. The applicant requested an extension of the time-limit until 3 November 1996. The court granted an extension until 1 November 1996. On 3 November 1996 the applicant requested a further extension until 15 November 1996. Emphasising that no further extensions could be expected, the court granted the request.
On 12 November 1996 the applicant submitted further observations. He also submitted a statement of evidence and requested that a second preparatory meeting be held. On 12 December 1996 the District Court summoned the parties to such a meeting scheduled for 4 February 1997. On 28 January 1997 the court sent a written summary of the case to the parties, containing their positions, as the court understood them. The court directed the parties to finally determine their respective action and defence and to state what evidence they invoked.
On 4 February 1997 the second preparatory meeting took place. The court then ordered the landlord to state, no later than 4 March 1997, the evidence to be invoked. On 5 March 1997 the landlord submitted a list of evidence. On 6 March 1997 the applicant was directed to submit his observations before 20 March 1997. On 19 March 1997 counsel for the applicant requested an extension of the time-limit until 9 April 1997. The request was granted. On 8 April counsel for the applicant requested an additional extension until 18 April 1997. Also this request was granted.
On 21 April 1997 the applicant submitted his observations in which he made certain adjustments to his existing claims and introduced a new claim for damages. He also submitted a list of evidence. On 25 April 1997 the applicant was ordered to clarify his position in certain respects no later than 13 May 1997. On 13 May 1997 the applicant submitted the requested information. On 23 May 1997 the District Court dismissed the applicant’s new claim for damages and directed him to determine finally his action and to state the evidence he invoked no later than 13 June 1997. In view of how the applicant had previously presented his action, the court notified him that after the expiry of the said timelimit he could not invoke any new circumstances or any new evidence, unless he had a valid excuse for not having done so earlier.
On 9 June 1997 the applicant submitted observations. On 18 June 1997 the landlord was directed to reply to the applicant’s latest submission no later than 30 July 1997. On 30 June 1997 the landlord requested an extension of the time-limit until 12 September 1997. The applicant was requested to state his opinion on the landlord’s request within 21 days. On 14 August 1997 counsel for the applicant stated that he had no objection to the landlord’s request. This was then granted by the court. On 15 September 1997 the landlord requested a further extension until 3 October 1997. Also this request was granted.
On 10 October 1997 the landlord submitted the observations and requested that certain claim adjustments made by the applicant should not be allowed. On 21 October 1997 the landlord’s request was rejected.
On 17 November 1997 the parties, their respective counsel and several witnesses were summoned to a main hearing scheduled for 16, 17 and 19 February 1998.
On 13 January 1998 the court sent a summary of the parties’ positions, such as the court understood them. They were given until 30 January 1998 to express their views on the summary.
On 16 February 1998 the hearing commenced in the District Court. The applicant presented a new claim for damages based on the allegation that the court had violated his rights and freedoms. On 17 February 1998 the hearing continued. The applicant’s new claim was dismissed since it was not directed against the landlord. On 19 February 1998 the main hearing came to an end and the parties were informed that the court’s judgment would be delivered on 2 April 1998.
On 25 February 1998 the applicant revoked his counsel’s power of attorney with immediate effect. On 27 February 1998 he appealed against the District Court’s decision of 17 February 1998. On 2 March 1998 he submitted a document claiming that the records from the main hearing were insufficient. On 3 March 1998 the applicant’s former counsel requested to be dismissed as official legal aid counsel. On 1 April 1998 the court granted the request.
On 2 April 1998 the District Court pronounced judgment, in which the applicant’s action as a whole was rejected. He was ordered to pay the landlord’s litigation costs. On 3 April 1998 the applicant appealed against the judgment to the Svea Court of Appeal.
On 20 April 1998 the applicant applied to the Court of Appeal for a restoration of the expired time-limit for an appeal against the District Court’s decision of 23 May 1997 to dismiss his, at that stage in the proceedings, new claim for damages.
On 12 May 1998 he requested that the Court of Appeal give his appeal suspensive effect, inasmuch as it concerned his obligation to compensate the landlord for litigation costs, pending the court’s examination. On 19 May 1998 the Court of Appeal rejected the request.
On 27 August 1998 the applicant requested the Court of Appeal to refer the case back to the District Court for a re-examination. On 1 October 1998 the applicant raised the question of disqualification of all the judges on the division of the Svea Court of Appeal, to which the case had been assigned, and asked the court to remove the case from that division. On 8 October 1998 the president of the Court of Appeal decided not to remove the case.
On 19 October 1998 the applicant requested that the landlord’s counsel be dismissed from the case. On 23 October 1998 he lodged an appeal with the Supreme Court against the decision of 19 May 1998, alleging that a grave procedural error had occurred. On 28 October and 2 November 1998 he submitted further observations.
On 6 November 1998 the Supreme Court rejected the appeal against the decision made by the Svea Court of Appeal on 19 May 1998.
On 9 November 1998 the Svea Court of Appeal rejected the applicant’s appeal of 27 February 1998. The same day the court also rejected the application of 20 April 1998.
On 10 November 1998 the Svea Court of Appeal directed the applicant to cure the defects of his appeal petition, no later than 24 November 1998, by providing information concerning the sought amendment of the District Court’s judgment, the grounds for the appeal, the evidence invoked and the proof provided by each item of evidence.
On 16 November 1998 the applicant appealed against the Court of Appeal’s decision of 9 November 1998 concerning the restoration of the expired time-limit. He also requested an extension of the time-limit.
On 19 November 1998 the applicant appealed against the Court of Appeal’s decision of 9 November 1998 concerning damages for the alleged violation of his rights and freedoms.
The applicant’s request of 16 November 1998 for an extension of the time-limit was granted on 25 November 1998.

On 27 November 1998 the applicant requested a further extension of the time-limit until 15 February 1999.
On 30 November 1998 the Svea Court of Appeal decided not to disqualify the judges handling the applicant’s case. On 7 December 1998 the applicant lodged with the Supreme Court a notice of his intention to appeal against the decision. On 8 December 1998 the Svea Court of Appeal decided that an appeal against the decision of 30 November 1998 could be lodged separately, no later than 4 January 1999. The court also decided to stay the case pending the outcome of the appeal.
On 9 December 1998 the applicant was granted the requested extension of the timelimit until 15 February 1999. On 21 December 1998 he lodged an appeal against the decision of the Svea Court of Appeal of 30 November 1998.
On 5 January 1999 the Supreme Court refused the applicant leave to appeal as regards his appeal of 19 November 1998 against the appellate court’s decision of 9 November 1998 concerning damages for the alleged violation of his rights and freedoms.
On 7 January 1999 the applicant submitted supplementary observations in respect of the directions given by the Svea Court of Appeal on 10 November 1998.
On 26 February 1999 the Supreme Court refused leave to appeal against the decision of the Svea Court of Appeal of 30 November 1998.
B. Relevant domestic law
According to the Rent Bargaining Act negotiations regarding conditions for the renting of a flat are conducted between a landlord or a landlord and an organisation of apartment building owners on the one side and an organisation of tenants on the other. If a lease contains a so-called negotiation clause, this means that the tenant has accepted the dispositions concerning the rent and other conditions that may follow from an agreement negotiated by the just-mentioned parties. This does not, however, entail any restrictions on the right of the tenant to request an assessment of the tenancy conditions by the Regional Rent Tribunal. The size of the rent, when disputed, shall then be established at a reasonable amount. For this purpose the rent is not to be deemed fair if it is obviously higher than the rent for flats of equivalent utility value. A decision whereby tenancy conditions are amended by a tribunal supersedes the negotiated agreement in that respect.
According to the 1973 Regional Tenancies and Regional Rent Tribunals Act (lagen om arrendenämnder och hyresnämnder) the tribunals shall examine disputes concerning, inter alia, rents under the Rent Bargaining Act. Proceedings before the tribunals are in principle oral. Before 1 July 1994 the decisions of the tribunals were appealed against to the Rent and Tenancy Court of Appeal. The court’s decisions were not subject to further appeal.
The Contracts Act deals, inter alia, with the invalidity of certain legal acts. Section 30 concerns the invalidity as a result of fraudulent deception. Section 31 deals with the situation where a person’s distressed circumstances, lack of mental capacity, etc., have been exploited by means of fraudulent practices. From such practices follow that the legal act is not binding on the exploited person. According to Section 36 the terms of a contract may be modified or set aside if the term is unconscionable with regard to the contents of the contract, the circumstances prevailing at the time the contract was entered into, etc.
According to Chapter 49, Section 7 of the Code of Judicial Procedure (rättegångsbalken), which is applicable in the general courts, a party who is of the opinion that the proceedings in a case have been delayed without cause by a district court order, e.g. an order to stay the proceedings pending the outcome of an appeal, may appeal against that order separately through a limited appeal.
